DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application claim amendments filed on 01/04/2021, and 
Authorization for the below examiner’s claim amendments was given by Phone by Mr. Angelo Gaz (Reg. No. 45,907) on 01/11/2021.

The amendments filed on 01/04/2021 have been entered.
The claims amendments overcome the USC 103 rejections previously set forth in the Office Action mailed on 08/04/2020.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims
for manufacturing an image product comprising a non-volatile machine-readable medium storing a program having instructions which when executed by a processor will cause the processor to produce a cryptographic hash from an image of a digital image work, the instructions of the program for producing the cryptographic hash comprising: 
producing a derivative image based on the image of the digital image work, wherein the derivative image is a modified version of the image of the digital image work having changed digital image frame data of the digital image work in the modified image, the changed digital image frame data optimizing exposer of the derivative image for sale to customers; 
assigning derivative image metadata to the derivative image, wherein the derivative image metadata includes a title of a collection of which the image is a part, subject of the image, session index of the collection, sequence index of the image, camera used for the image, and number of photographs of the collection; 
detecting an object in the derivative image; 
recognizing the object; 
assigning recognized object metadata to the recognized object; 
2/14Appl. No. 16/421,265generating a cryptographic hash of, altogether, the derivative image, the derivative image metadata and the recognized object metadata via a cryptographic hashing algorithm, wherein the cryptographic hash provides a unique identification of the derivative image; 
adding a watermark to the cryptographic hash; and then 


2. (Cancelled).  

3. (Previously Presented) The apparatus of claim 1, wherein the instructions further comprise writing the derivative image, the derivative image metadata, the object metadata, and the cryptographic hash to a digital media file.  

4. (Previously presented) The apparatus of claim 3, wherein the instructions further comprise authenticating the derivative image by generating a local cryptographic hash of the object metadata, the derivative image metadata and the derivative image via the cryptographic hashing algorithm, and comparing the written cryptograph hash to the local cryptographic hash, wherein the derivative image is determined to be authentic when the local cryptographic hash is the same as the written cryptographic hash and the derivative image is determined to be inauthentic when the local cryptographic hash is not the same as the written cryptographic hash.  

5. (Previously presented) The apparatus of claim 4, wherein authenticating the derivative image is performed by an image viewer prior to displaying the derivative image, and wherein the image 3/14Appl. No. 16/421,265viewer will not display the derivative image when the derivative image is determined to be inauthentic.  

6. (Original) The apparatus of claim 3, wherein the digital media file is a JPEG file.  

7. (Previously presented) The apparatus of claim 1, wherein the digital image work is one of a frame from a motion picture, short video, video clip, movie trailer. or individual still photograph.  

8. (Original) The apparatus of claim 1, wherein the transaction processing network is a blockchain ledger.  

9. (Canceled).  

10. (Original) The apparatus of claim 1, wherein the object comprises content of the digital image work.  

11. (Currently Amended) An image product manufacturing process comprising [[A]] a process for manufacturing a cryptographic hash from an image of a digital image work, the process for producing the cryptographic hash comprising: 
producing a derivative image based on the image of the digital image work, wherein the derivative image is a modified version of the image of the digital image work having changed digital image frame data of the digital image work in the modified 
assigning metadata to the derivative image; 
4/14Appl. No. 16/421,265assigning derivative image metadata to the derivative image, wherein the derivative image metadata includes a title of a collection of which the image is a part, subject of the image, session index of the collection, sequence index of the image, camera used for the image, and number of photographs of the collection; 
detecting an object in the derivative image; 
recognizing the object; assigning recognized object metadata to the recognized object; 
generating a cryptographic hash of, altogether, the derivative image, the derivative image metadata and the recognized object metadata via a cryptographic hashing algorithm, wherein the cryptographic hash provides a unique identification of the derivative image; 
adding a watermark to the cryptographic hash; and then 
writing the cryptographic hash to a node of a transaction processing network, wherein the cryptographic hash is configured to uniquely authenticate the derivative image.  

12. (Cancelled).  



14. (Previously presented) The process of claim 13 further comprising authenticating the derivative image by generating a local cryptographic hash of the object metadata, the derivative image 5/14Appl. No. 16/421,265metadata and the derivative image via the cryptographic hashing algorithm, and comparing the written cryptograph hash to the local cryptographic hash, wherein the derivative image is determined to be authentic when the local cryptographic hash is the same as the written cryptographic hash and the derivative image is determined to be inauthentic when the local cryptographic hash is not the same as the written cryptographic hash.  

15. (Previously presented) The process of claim 14, wherein the authenticating the derivative image is performed by an image viewer prior to displaying the derivative image, and wherein the image viewer will not display the derivative image when the derivative image is determined to be inauthentic.  

16. (Original) The process of claim 13, wherein the digital media file is a JPEG file.  



18. (Original) The process of claim 11, wherein the transaction processing network is a blockchain ledger.  

19. (Canceled).  

20. (Original) The process of claim 11, wherein the object comprises content of the digital image work.  

21. (Previously presented) The apparatus of claim 1, wherein the image is one of a sequence of images; wherein the object is a plurality of objects that uniquely identify the image from other images of the sequence of images; and wherein the modified version of the image is a changed digital computer data file of the image frame data.  

22. (Previously presented) The apparatus of claim 1, wherein the cryptographic hash is for authenticating copies of the derivative image; and wherein the node will authenticate copies of the derivative image.  

23. (Previously presented) The apparatus of claim 1, wherein the modified version of the image adds watermark digital data into the data of the digital image work. 

Allowable Subject Matter
Above Claims 1, 3-8, 10-11, 13-18 and 20-23 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Gokturk et. al. (US 20060251338 A1),
Barrus et. al. (US 20100088522 A1), 
Balasundaram et. al. (US 20180114068 A1),
Bell et. al. (US 20040201751 A1), 
Tian et. al. (US 20020146123 A1), and
Rosen (US 20150100578 A1).
Gokturk discloses processing and image to produce an output image, assigning metadata to the image file, detecting and recognizing objects in the image file and assigning metadata to the recognized object, where the image data and metadata are stored. Barrus discloses the cryptographic hash of a combination of the image file and one or more metadata. Balasundaram discloses modifying the color component of the original image. Bell discloses a decryption module to accept image data and metadata, the metadata including a digital signature of the image data, and further include information of the photographer, where the digital signature of the image data is verified to determine authenticity. Tian discloses hash created for watermark. Rosen discloses that after a photograph is taken, adding subject, location and caption to the metadata of the photograph.
individually or in combination, discloses the all limitations in the manner recited in the independent claims. Specifically, none of the above prior art discloses the concept of producing the derivative image as recited in the independent claims where the derivative image metadata includes all the following information: a title of a collection of which the image is a part, subject of the image, session index of the collection, sequence index of the image, camera used for the image, and number of photographs of the collection. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497